IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM C. ROVERANO AND                      : No. 58 EAL 2018
JACQUELINE ROVERANO, H/W,                    :
                                             :
                    Petitioners              : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
JOHN CRANE, INC. AND BRAND                   :
INSULATIONS, INC.,                           :
                                             :
                    Respondents              :

WILLIAM ROVERANO,                            : No. 59 EAL 2018
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JOHN CRANE, INC.,                            :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Whether, under this issue of first impression, the Superior Court
            misinterpreted the Fair Share Act 42 Pa.C.S. Sec. 7102 in holding that the
            Act requires the jury to apportion liability on a percentage basis as opposed
            to a per capita basis in this strict liability asbestos case?
(2)   Whether, under this issue of first impression, the Superior Court
      misinterpreted the Fair Share Act in holding that the Act requires the jury to
      consider evidence of any settlements by the plaintiffs with bankrupt entities
      in connection with the apportionment of liability amongst joint tortfeasors?




                   [58 EAL 2018 and 59 EAL 2018] - 2